Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Courtot (US 20160169605 A1).
Regarding claims 1 and 2, Courtot discloses a human being detection system, including a computing device (CPU 102) and at least one sensor (infrared sensor 101) that detects at least one human being (par. 25) within a predetermined areas of a line of sight (in front of the nozzle, par. 22) of a firearm 104; a discharge prevention mechanism 103 that includes a trigger mechanism maintained in an inoperable state when the at least one human being is detected.  
Regarding method claims 15 and 16, in view of the structure disclosed by Courtot, the method of operating the device would have been inherent, since it is the normal and logical manner in which the device could be used.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 6-7, 9-10, 13-14, and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Courtot (US 20160169605 A1) in view of Ehrlich (US 2014/0028856 A1).
Regarding claim 3, Courtot discloses the firearm discharge prevention system according to claim 1, except he doesn’t explicitly disclsoe wherein the discharge prevention mechanism includes a projectile loading mechanism (par. 46) which is maintained in an inoperable state when a human being is detected.  However, Ehrlich discloses within the same field of endeavor, firearms, a discharge prevention mechanism that includes a projectile loading mechanism (par. 46) which is maintained in an inoperable state when a human being is detected (“only allow firing if the aiming system determines the target will be hit”, firearm system can lock/unlock based on location of the target/human – par. 42).  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Courtot’s discharge prevention mechanism with one similar to that of Ehrlich’s in order to provide another safety mechanism for the firearm.
Regarding claim 4, Ehrlich discloses the firearm discharge prevention system wherein the discharge prevention mechanism includes a trigger mechanism and a projectile loading mechanism which are maintained in an inoperable state when a human being is detected (par. 46; fig. 1-2).
Regarding claim 6, Ehrlich discloses the firearm discharge prevention system, wherein the at least one sensor includes an array of sensors (22, 32, 34 – fig. 1).
Regarding claim 7, Ehrlich discloses the firearm discharge prevention system according to claim 6, wherein the array of sensors are of different types (image sensors, motion sensors, etc – fig. 1).
Regarding claim 9, Ehrlich discloses the firearm discharge prevention system according to claim 1, further comprising a warning device (par. 98), which outputs a warning when the human being detection system detects a human being within the predetermined area.
Regarding claim 10, Ehrlich discloses the firearm discharge prevention system according to claim 9, wherein the warning device outputs a visual warning (par. 89).
Regarding claim 13, Ehrlich discloses the firearm discharge prevention system according to claim 6, wherein the at least one sensor includes a proximity sensor (44 – fig. 2) which outputs distance information between the firearm and an object or human being.
Regarding claim 14, Ehrlich discloses the firearm discharge prevention system according to claim 13, wherein the discharge prevention mechanism is maintained in an inoperable state when the computing device determines the distance information from the at least one sensor is a predetermined close distance (par. 42).
Regarding method claims 17-20 in view of the structure disclosed by Ehrlich, the method of operating the device would have been inherent (see claims 1-4, 9, and 14), since it is the normal and logical manner in which the device could be used.
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
/MICHAEL D DAVID/Primary Examiner, Art Unit 3641